Title: From John Adams to Thomas Brand-Hollis, 5 April 1788
From: Adams, John
To: Brand-Hollis, Thomas


          
            My Dear Sir,
            Fountain Inn, Portsmouth, April 5, 1788.
          
          If ever there was any philosophic solitude, your two friends have found it in this place, where we have been wind bound, a whole week, without a creature to speak to. Our whole business, pleasure and amusement has been reading Necker’s Religious opinions, Hayley’s Old Maids, and Cumberland’s fourth Observer. Our whole stock is now exhausted, and if the ship should not arrive with a fresh supply of books, we shall be obliged to write romances to preserve us from melancholy.
          I know not whether atheism has made much progress in England: and perhaps it would do more hurt than good to publish any thing upon the subject, otherwise Necker’s book appears to me to deserve the best translation and edition that can be made of it. Mr. Mortimer perhaps might find his account in it. Necker’s subject is so much more interesting to human nature, that I am almost disgusted with my own. Yet my countrymen have so much more need of arguments against errors in government, than in religion, that I am again comforted and encouraged. At this moment there is a greater fermentation throughout all Europe upon the subject of government, than was perhaps ever known, at any former period. France, Holland, and Flanders are alive to it. Is government a science or not? Are there any principles on which it is founded? What are its ends? If indeed there is no rule; no standard; all must be accident and chance. If there is a standard, what is it?— It is easier to make a people discontented with a bad government, than to teach them how to establish and maintain a good one. Liberty can never be created and preserved without a people: and by a people, I mean a common people, in contradistinction from the gentlemen; and a people can never be created and preserved without an executive authority in one hand, separated entirely from the body of the gentlemen. The two ladies Aristocratia and Democratia will eternally pull caps, till one or other is mistress. If the first is the conqueress she never fails to depress and debase her rival into the most deplorable servitude. If the last conquers, she eternally surrenders herself into the arms of a ravisher. Kings, therefore, are the natural allies of the common people, and the prejudices against them are by no means favourable to liberty. Kings and the common people have both a common enemy in the gentlemen, and they must unite in some degree or other against

them, or both will be destroyed; the one dethroned and the other enslaved. The common people too are unable to defend themselves against their own ally, the king, without another ally in the gentlemen. It is, therefore, indispensably necessary, that the gentlemen in a body, or by representatives, should be an independent and essential branch of the constitution. By a king, I mean a single person possessed of the whole executive power. You have often said to me, that it is difficult to preserve the balance. This is true. It is difficult to preserve liberty. But there can be no liberty without some balance; and it is certainly easier to preserve a balance of three branches than of two.— If the people cannot preserve a balance of three branches, how is it possible for them to preserve one of two only? If the people of England find it difficult to preserve their balance at present, how would they do, if they had the election of a king, and an house of lords to make, once a year, or once in seven years, as well as of an house of commons? It seems evident at first blush, that periodical elections of the king and peers in England, in addition to the commons, would produce agitations that must destroy all order and safety as well as liberty. The gentlemen too, can never defend themselves against a brave and united common people, but by an alliance with a king; nor against a king, without an alliance with the common people. It is the insatiability of human passions, that is the foundation of all government. Men are not only ambitious, but their ambition is unbounded: they are not only avaricious, but their avarice is insatiable. The desires of kings, gentlemen and common people,—all increase, instead of being satisfied by indulgence. This fact being allowed, it will follow that it is necessary to place checks upon them all.— Pray write me upon these subjects when I arrive in America.
          I am, with sincere esteem, my dear sir, yours
          
            John Adams.
          
        